PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
TeamViewer Germany GmbH
Application No. 17/409,500
Filed: 23 Aug 2021
For: COMPUTER IMPLEMENTED METHOD FOR PILOTING A REMOTE DEVICE WITH A LOCAL DEVICE
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition pursuant to 37 C.F.R. § 5.25, filed August 23, 2021, seeking a retroactive license for foreign filing under 35 U.S.C. § 184.

The petition is DISMISSED.

This decision concerns EP 20192289.5, filed August 23, 2020 (“EP Application”). 

A grantable petition pursuant to 37 C.F.R §5.25 must be accompanied by:

	(a)
A listing of each of the foreign countries in which the unlicensed patent application material was filed;
The dates on which the material was filed in each country;
A verified statement (oath or declaration) containing:
An averment that the subject matter in question was not under a secrecy order at the time it was filed abroad, and that it is not currently under a secrecy order,
A showing that the license has been diligently sought after discovery of the proscribed foreign filing, and
An explanation of why the material was filed abroad through error and without the required license under § 5.11 first having been obtained, and
The required fee (§ 1.17(g) of this chapter).

(b)  The explanation in paragraph (a) of this section must include a showing of facts rather than a mere allegation of action through error. The showing of facts as to the nature of the error should include statements by those persons having personal knowledge of the acts regarding filing in a foreign country and should be accompanied by copies of any necessary supporting documents such as letters of transmittal or instructions for filing. The acts which are alleged to constitute error should cover the period leading up to and including each of the proscribed foreign filings.

This petition complies with requirements (1), (2), (3)(i), and (4) of 37 C.F.R. § 5.25. Petitioner has provided a listing of the foreign countries in which the unlicensed patent application material was filed1; the date on which the material was filed in another country;2 an averment that the subject matter in question was not under a secrecy order at the time it was filed abroad, and that it is not currently under a secrecy order;3 and the required petition fee.4

The petition fails to comply with requirements (3)(ii) and (iii) of 37 C.F.R. § 5.25(a) and 37 CFR 5.25(b). A discussion follows.

The applicant is TeamViewer Germany GmbH.5 Ostertag & Partner (“German firm”) is a German intellectual property firm that filed the EP application, and at the time it was filed, they were unaware that one of the inventors was a U.S. citizen.6 The date the German firm became aware that one of the inventors, Gautam Goswami, is a U.S. citizen is unknown.7 Bryan J. Lempia is a registered U.S. practitioner8 who was instructed by the German firm on August 12, 2021 to file a corresponding application in the U.S. claiming priority to the European application.9  On August 12, 2021, the German firm requested Mr. Lempia to assist in determining whether a retroactive foreign filing license is required.10 Between August 12 and August 18, 2021, Mr. Lempia informed Mr. Stephan Zeitler of the German firm that he believed a retroactive foreign filing license would be more likely than not required and provided the requirements and procedures for obtaining the same.11 Neither Mr. Lempia, nor Mr. Zeitler is certain that U.S. inventor Goswami was located in the U.S. while working on the invention.12  As of August 23, 2021, Mr. Lempia is unaware as to whether an error occurred, and if it did, when it occurred and when it was identified.13 The petition was filed to coincide with a bar date, August 23, 2021, and petitioner intended to supplement the petition as more information became available.14 No supplement to the petition has been filed.

Regarding requirement (3)(ii) of 37 C.F.R. § 5.25(a), the petition fails to contain an adequate showing that the license has been diligently sought after discovery of the proscribed foreign filing.  

The record does not reveal whether the individual who made the decision to file the foreign filing or the individual who filed the foreign filing were aware of the requirements of 35 U.S.C. 184 and 37 CFR 5.11(a). It is unknown who made the decision to file the application in the European Union without first obtaining a foreign filing license.  Presumably, it is an employee of the applicant, TeamViewer Germany GmbH. A verified statement is required from the employee of TeamViewer Germany GmbH who made the decision to file the European application regarding his/her knowledge of the requirements of 35 U.S.C. § 184 and 37 C.F.R.  § 5.11(a) and whether he/she was aware of the requirements of 35 U.S.C. § 184 and 37 C.F.R.  § 5.11(a). Similarly, an employee of the German firm, the person who effectuated the foreign filing, has not provided a verified statement as to whether he/she was aware of the requirements of 35 U.S.C.  § 184 and 37 C.F.R. § 5.11(a). When did applicant become aware of the proscribed nature of the foreign application? It cannot be determined whether this petition was diligently filed based on the current record. 

Regarding requirement (3)(iii) of 37 C.F.R. § 5.25(a), the petition fails to contain an adequate explanation of why the material was filed abroad through error without the required license under 37 C.F.R. § 5.11 first having been obtained. 

The Office requires more of an explanation regarding the error involved. Citizenship of an inventor is not the critical issue in a petition for retroactive foreign filing license. Whether the invention was made in the U.S. is. It is not definitively known whether Mr. Goswami was located in the U.S. while working on the invention. (Lempia declaration, p. 9). Mr. Lempia is unaware as to when an error occurred, if any, or when the error was identified. 

Mr. Lempia filed this petition in light of a bar date (Lempia declaration, paragraph 12). Meeting a bar date/ time deadlines is not an acceptable reason to grant a retroactive foreign filing license.

To this point, 35 U.S.C. § 1.84(a) provides:

(a) FILING IN FOREIGN COUNTRY.—Except when authorized by a license obtained from the Commissioner of Patents a person shall not file or cause or authorize to be filed in any foreign country prior to six months after filing in the United States an application for patent or for the registration of a utility model, industrial design, or model in respect of an invention made in this country. A license shall not be granted with respect to an invention subject to an order issued by the Commissioner of Patents pursuant to section 181 without the concurrence of the head of the departments and the chief officers of the agencies who caused the order to be issued. The license may be granted retroactively where an application has been filed abroad through error and the application does not disclose an invention within the scope of section 181. 

As is made clear by 35 U.S.C. § 1.84(a) cited above, the USPTO has no authority to grant a petition under 37 CFR 5.25 where petitioner seeks the retroactive foreign filing license out of an abundance of caution or to meet a bar date.  Rather, the USPTO has only the authority to grant a petition under 37 CFR 5.25 where petitioner establishes that the proscribed application was filed abroad through error.  Accordingly, seeking a retroactive foreign filing license out of an abundance of caution or to meet a bar date does not satisfy the standard set forth by 35 U.S.C. § 1.84(a).  It is further noted that the USPTO will not determine whether a foreign filing license was required before proscribed application was filed abroad.  The USPTO will only determine whether the proscribed filing was made through error upon the filing of a petition under 37 CFR 5.25 and consideration of the merits of the showing made therein.  Petitioner must determine whether a foreign filing license was required before the proscribed applications were filed.  If a determination is made that a foreign filing license was required before the proscribed applications were filed, petitioner, on renewed petition, is required to provide an explanation of why the material was filed abroad through error without the required license under § 5.11 first having been obtained keeping in mind that seeking a retroactive foreign filing license out of an abundance of caution does not satisfy the standard set forth by 35 U.S.C. § 1.84(a).  

Assuming there was an error: First, 37 C.F.R. § 5.25(b) requires “statements by those persons having personal knowledge of the acts regarding filing in a foreign country.”  It follows that the verified statements should be made by the person or persons who had direct knowledge and made the decision to file in a foreign country before securing a foreign filing license.

Second, 37 C.F.R. § 5.25(b) sets forth, in pertinent part:  “[t]he showing of facts…should be accompanied by copies of any necessary supporting documents such as letters of transmittal or instructions for filing.” It follows that on renewed petition, each verified statement must indicate whether any filing instructions were communicated in writing, and if so, a copy of the instructions (along with an English translation, if applicable) must be provided. The Team Viewer Germany GmbH employee that instructed the German firm employee to file the European application must be identified in the renewed petition and a verified statement from both individuals must be provided as to his/her understanding of the circumstances under which the proscribed filing was made.

Per 37 C.F.R. § 5.25(a)(3)(iii) and 37 C.F.R. § 5.25(b), each verified statement must address the following: 

What checks, if any, does the applicant and the German firm have when filing an application to ensure that a foreign application is not filed when a foreign filing license is required by 35 U.S.C. § 184 and 37 C.F.R. § 5.11(a).
If checks are in place, why was the procedure not followed in this instance?
When these checks were implemented.
Has the applicant and the German firm filed abroad previously with a US-based inventor, or was this the first time?

Accordingly, the provisions of 37 C.F.R § 5.25 not having fully been met, the petition is DISMISSED. A response is due within two months of the mailing date of this decision. Extensions of time under 37 C.F.R. § 1.136(a) are permitted. Any response to this decision should include a cover letter entitled, “Renewed Petition under 37 C.F.R. § 5.25.” This is not a final agency action within the meaning of 5 U.S.C. § 704.

Any verified statement (notarized oath) or declaration (including reference to Section 1001 of Title 18 of the U.S.C.) included on renewed petition must include the following clause:

I hereby declare that all statements made herein are of my own knowledge are true and that all statements made on information and belief are believed to be true, and further that these statements were made with the knowledge that willful false statements and the like so made are punishable by fine or imprisonment, or both, under Section 1001 of Title 18 of the United States Code ant that such willful false statements may jeopardize the validity of the application or any patent issuing thereon.

The renewed petition should indicate in a prominent manner that the attorney handling this matter is Shirene Willis Brantley. If responding by mail, petitioner is advised not to place the undersigned’s name on the envelope enclosing the renewed petition.

Telephone inquiries regarding this decision should be directed to Attorney Advisor Shirene Willis Brantley at (571) 272-3230.

Further correspondence with respect to this matter should be addressed as follows:

By mail:			Mail Stop PETITION
				Commissioner for Patents
				Post Office Box 1450
				Alexandria, VA 22313-1450	
			
By hand:			U.S. Patent and Trademark Office
				Customer Service Window, Mail Stop Petition
				Randolph Building
				401 Dulany Street
				Alexandria, VA 22314

By FAX:			(571) 273-8300 - ATTN:  Office of Petitions

Registered users may file via EFS-Web.

/Ramesh Krishnamurthy/
Ramesh Krishnamurthy
Petitions Examiner
Office of Petitions



    
        
            
        
            
        
            
        
            
        
            
    

    
        1 European Union. Petition, page 1. 
        2  August 23, 2020. Petition, page 1.
        3, Declaration of Bryan J. Lempia (“Lempia declaration”), paragraph 10.
        4 Petitioner paid a $140 petition fee pursuant to 37 CFR 1.17(h)on August 23, 2021. However, a $220 petition fee pursuant to 37 CFR 1.17(g) is required. Pursuant to petitioner’s authorization, deposit account no.50-3866 has been charged the $80 balance owed.
        5 Lempia declaration, paragraph 3.
        6 Lempia declaration, paragraph 5.
        7 Lempia declaration, paragraph 5.
        8 Lempia declaration, paragraph 1.
        9 Lempia declaration, paragraph 2.
        10 Lempia declaration, paragraph 5,(the second of two paragraphs numbered 5).
        11Lempia declaration, paragraph 6.
        12 Lempia declaration, paragraph 9.
        13 Lempia declaration, paragraph 11.
        14 Lempia declaration, paragraph 12.